Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-17 are rejected under 35 USC 103(a) as being unpatentable over Joo et al. US 2013/0271323 in view of Simileysky US 2020/0178054.

      As to claims 1, 9 Joo teaches a device/method for direction finding (see abstract), the device comprising: an antenna array comprising a plurality of antennas (see fig.1), the antenna array comprising a first antenna and a second antenna which are installed along a first direction and a third antenna and a fourth antenna which are installed along a second direction perpendicular to the first direction (see fig.1 and [0011, 0013-0015, 0018] showing four antennas and their respective directions); a receiver electrically connected to the plurality of antennas and configured to transmit or receive a signal through the antenna array (see fig.3-4 and [0006, 0056, 0075] showing signals transmitted and received through antenna array); and a controller electrically connected to the receiver and configured to perform controlling of the receiver and processing of the received signal (see [0025-0029, 0081-0083] and fig.5 showing controller connected to receiver). 
     Joo doesn’t expressly teach Bluetooth or wherein the receiver receives a packet signal comprising a constant tone extension (CTE), the CTE comprises: a first set of samples received by the first antenna during a first period; a second set of samples received by the second antenna during a second period; a third set of samples received by the third antenna during a third period; and a fourth set of samples received by the fourth antenna during a fourth period, and the controller determines: a first phase value of the first set of samples; a second phase value of the second set of samples; a third phase value of the third set of samples; and a fourth phase value of the fourth set of samples, and determines an angle of arrival and an incident direction of the packet signal on the basis of a first-axis phase difference corresponding to a difference between the first phase value and the second phase value and a second-axis phase difference corresponding to a difference between the third phase value and the fourth phase value.
     However, Simileysky teaches Bluetooth ([0022]) and receiver receives a packet signal comprising a constant tone extension (see fig.9), the CTE comprises (see [0041]): a first set of samples received by the first antenna during a first period; a second set of samples received by the second antenna during a second period; a third set of samples received by the third antenna during a third period; and a fourth set of samples received by the fourth antenna during a fourth period (see [0046-0047]), and the controller determines: a first phase value of the first set of samples; a second phase value of the second set of samples; a third phase value of the third set of samples; and a fourth phase value of the fourth set of samples (esp. c.f. [0046] teaching phase values regarding the CTE), and determines an angle of arrival and an incident direction of the packet signal on the basis of a first-axis phase difference corresponding to a difference between the first phase value and the second phase value and a second-axis phase difference corresponding to a difference between the third phase value and the fourth phase value (esp. c.f. [0046] teaching phase difference mechanism of determining AoA).
     It would be obvious to modify Joo by applying the CTE AoA mechanism of Similesky for the benefit of determining directional value in a bluetooth application. 
          As to claims 2, 10, the cited art teaches claims 1 and 9. The cited art doesn’t expressly teach wherein the packet signal comprises a preamble, an access address, a protocol data unit (PDU), a cyclic redundancy check (CRC), and the CTE, and the CTE is inserted after the CRC. However, please N.B., preamble, access address, PDU, CRC are typical components of packet signal and are implicit in the teachings of the cited art. In any case, it would be obvious to modify the art by implementing components typically found in packet signal such as PDU and CRC as they are routine components in CTE art.      As to claims 3, 11, the cited art teaches claims 1 and 9, wherein the first phase value is an average phase value of samples received by the first antenna during the first period, the second phase value is an average phase value of samples received by the second antenna during the second period, the third phase value is an average phase value of samples received by the third antenna during the third period, and the fourth phase value is an average phase value of samples received by the fourth antenna during the fourth period (esp. c.f. [0046] of Simileysky).     As to claims 4, 12, the cited art  teaches claims 1 and 9, wherein the angle of arrival of the packet signal is determined on the basis of the first-axis phase difference, a distance between the first antenna and the second antenna, and a wavelength of the packet signal, and the incident direction of the packet signal is determined on the basis of the first-axis phase difference and the second-axis phase difference (esp. c.f. [0046] of Simileysky, which teaches AoA determination from phase mechanics).     As to claims 5, 13, the cited art teaches claims 4 and 12, wherein the distance between the first antenna and the second antenna is less than or equal to half the wavelength of the packet signal (esp. c.f. [0061-0062] of Simileysky). It would be obvious to modify the art so that the distance is half the wavelength of packet signal for the benefit of modulating efficiency and sensitivity in directional estimation.      As to claims 6, 15, the cited art teaches claims 1 and 9. The cited art doesn’t expressly teach wherein the antenna array further comprises a fifth antenna and a sixth antenna which are installed along a third direction perpendicular to the first direction and the second direction, the CTE further comprises a fifth set of samples received by the fifth antenna during a fifth period, and a sixth set of samples received by the sixth antenna during a sixth period, and the controller determines a fifth phase value of the fifth set of samples and a sixth phase value of the sixth set of samples, determines a third-axis phase difference corresponding to a difference between the fifth phase value and the sixth phase value, and determines an azimuth angle and an elevation angle, at which the packet signal is incident, on the basis of the first-axis phase difference, the second-axis phase difference, and the third-axis phase difference. However, N.B., implementation of additional antennas with the same CTE and phase mechanics as the four antennas recited appears to be a matter of design choice, i.e. any number of a plurality of such antennas would be practical and obvious to design based on application requirement. It would have been an obvious matter of design choice to increase antenna count to six to modulate the performance characteristics of the device. 
     As to claims 7, 16, cited art teaches claims 6 and 15. The art doesn’t expressly teach wherein the receiver comprises: an antenna switch and an antenna switching controller which are configured to select an antenna to receive a radio frequency (RF) signal from among the plurality of antennas; and a demodulator configured to demodulate the RF signal received from the selected antenna. However, N.B., switch and switching controller as well as demodulator are routine components in the antenna art. It would be obvious to modify the art by incorporating routine components such as a switch and demodulator in order to couple with the phase detector system.      As to claims 8, 17, the cited art teaches claims 7 and 16. The cited art doesn’t expressly teach wherein the controller extracts a reference sample and initial phase values of the first set of samples to sixth set of samples from the CTE through In-phase/Quadrature (I/Q) sampling, calculates a frequency offset of the packet signal by using the reference sample, determines the first phase value to the sixth phase value by performing compensation on the initial phase values by using the frequency offset, determines the first-axis phase difference, the second-axis phase difference, and the third-axis phase difference from the first to the sixth phase values, and determines the azimuth angle and the elevation angle, at which the packet signal is incident, on the basis of the first-axis phase difference, the second-axis phase difference, and the third-axis phase difference. However, please N.B., quadrature is a routine mathematical concept used in phase mechanics. It would be obvious to modify the art to incorporate a routine mathematical concept such as quadrature sampling in order to execute the phase mechanics. 

    As to claim 14, cited art teaches the method of claim 9. The cited art doesn’t expressly teach wherein the antenna array further comprises: a fifth antenna; and a sixth antenna, the fifth and sixth antennas installed along a third direction perpendicular to the first direction and the second direction, and the CTE further comprises: a fifth set of samples received by the fifth antenna during a fifth period; and a sixth set of samples received by the sixth antenna during a sixth period. However, N.B., implementation of additional antennas with the same CTE and phase mechanics as the four antennas recited appears to be a matter of design choice, i.e. any number of a plurality of such antennas would be practical and obvious to design based on application requirement. It would have been an obvious matter of design choice to increase antenna count to six to modulate the performance characteristics of the device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646